—Order, Supreme Court, New York County (Michael Stallman, J.), entered November 12, 1999, which, inter alia, granted defendant City of New York’s cross motion for summary judgment, severing and dismissing plaintiff’s causes of action against defendant City as time-barred, unanimously affirmed, without costs.
Plaintiff’s complaint as against defendant City was properly dismissed in light of her failure to file her summons and complaint within the one-year-and-ninety-day limitations period imposed by General Municipal Law § 50-i (1) (c) (see, Burrell v Countrytowne Apt. Partnership, 247 AD2d 805; see also, Pleasant Ridge Townhouses Homeowners’ Assn. v T & D Constr. Corp., 181 AD2d 871, 872). Concur — Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.